PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board holding that it does not have jurisdiction to review an order of the Director under ORS 656.245(1)03) regarding the compensability of palliative care. We have decided most of the issues she raises contrary to her position in Nicholson v. Salem Area Transit, 126 Or App 172, 866 P2d 525 (1994), and Hathaway v. Health Future Enterprises, 125 Or App 549, 865 P2d 503 (1993). The constitutional issues that she raises were not raised below, and we will not address them for the first time on review.
Claimant also asserts that the care for which she seeks compensation is curative rather than palliative. So far as the record reveals, that argument was not raised until after the Director denied her claim for palliative care. Because the Board does not have jurisdiction to review the Director’s order, we agree with the Board that it does not have jurisdiction to review any of the Director’s findings, including its characterization of the medical treatment as palliative care.
Affirmed.